


EXHIBIT 10.16


Description of Arrangement for Directors Fees


The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors for the period
April 2013 to April 2014. The Compensation Committee will conduct the annual
compensation review in February 2014. The Committee may decide to revise the
Schedule shown below at the meeting or at another meeting.


Event                                                    Amount    


Annual Retainer $32,000


Board Meeting Attended                                            $ 1,200


Telephonic Board Meeting                                         $ 600


Committee Meeting Attended                                        $ 1,200


Telephonic Committee Meeting                                        $ 600


Annual Retainer for Lead Director                                        $22,500


Annual Retainer for the Chair of the Audit
Committee                            $15,000


Annual Retainer for the Chair of the Compensation
Committee                        $10,000


Annual Retainer for the Chair of the Nominating &
Corporate                        $ 7,500
Governance Committee


Annual Retainer for the Chair of the Compensation Committee
                    $10,000


